Donlon, Judge:
The appeals for reappraisement listed in schedule A, attached to and made a part of this decision, have been submitted for decision upon the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED:
1. The reappraisement appeals listed on the annexed schedule may be consolidated.
2. The merchandise consists of sole leather (other than flexible bend splits and offal) made from hides of cattle of the bovine species exported from Canada, and said merchandise appears on the Secretary’s Pinal List, T.D. 54521.
3. At the time of exportation of such merchandise to the United States, the market value or the price at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of Canada, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other ■costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the price shown in Canadian currency in Column 6 of each Special Customs Invoice less a discount of 1% when exported on or before April 30, 1959, and without any discount when exported after that date; and that there was no higher export value.
4. The invoices, entries and all other papers transmitted by the collector may be deemed in evidence; and the case may be submitted upon said papers and this stipulation.
Accepting tlie above stipulation, as an agreed statement of facts, I find and bold that foreign value, as defined in section 402a (c) of tbe Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (T.D. 54165), is the proper basis for determination of value of the merchandise herein and that such values are the prices in Canadian currency listed in column 6 of each special customs invoice (C.F. 5515), attached to the respective entries herein, less a discount of 1 per centum as to that merchandise exported on or before April 30,1959, and without discount as to that merchandise exported after April 30,1959.
Judgment will be entered accordingly.